Citation Nr: 1416548	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  06-35 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for the claimed residuals of a right ankle injury. 

3. Entitlement to service connection for the claimed residuals of a left hip injury. 

4. Entitlement to service connection for the claimed residuals of a left knee injury. 


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1980.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a September 2004 rating decision by the Winston -Salem RO.

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  

The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In the instant case, the Veteran died in December 2010.  

In January 2011, the appellant filed a claim for accrued benefits and in an administrative decision in March 2013 the RO determined that she was a proper substitute claimant.  Benefits payable in the case of substitution are the same types of benefits for which accrued benefits are payable (i.e. periodic monetary benefits.); however, a substitute claimant may submit additional evidence in support of a claim, whereas, a claimant for accrued benefits may not.  

Thus, it is to the appellant's advantage to have her claims adjudicated as a substitute claimant pursuant to the newly-enacted 38 U.S.C.A. § 5121A , rather than on the basis of accrued benefits.  Based on the foregoing, the Board considers the claims on appeal as claims with a substitute claimant, rather than claims for accrued benefits. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA opinions dated in April 2013 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

During his lifetime, the Veteran in November 2010 submitted authorization to obtain VA treatment records from 2004 to 2010 pertaining to his right ankle, left knee and left hip.  

Further, the VA examiner who rendered a VA psychiatric opinion in April 2013 noted that she had reviewed mental health treatment records from 2005 to 2010 on the Computerized Patient Record System (CPRS).  None of these records are associated with the paper or electronic files and an attempt needs to be made to obtain them.  

The Veteran's mother in June 2005 stated that the Veteran told her that he had fractured his right ankle in 1977.  She submitted a photo of the Veteran with a cast on his right ankle.  In September 2005 the Veteran stated that, in the summer of 1977, he fractured his right ankle while serving in Fort Stewart, Georgia and was placed in a cast for one month.  While the National Personnel Records Center (NPRC) in November 2010 verified that all service treatment records were sent to VA in 2004, hospital records are maintained separately from the service treatment records at the NPRC.  

Thus, to exhaust all possible sources, an attempt should be made to obtain any outstanding hospital records dated in 1977 from Winn Hospital in Fort Stewart, Georgia for the alleged right ankle fracture.

Lastly, after all outstanding records are sought an addendum opinion should be obtained from the VA examiner who rendered the April 2013 opinion regarding the likely etiology of the Veteran's claimed left hip, left knee, and right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO also should take all indicated action to contact the NPRC in order to request copies of any outstanding in-service hospital records dated from June 1977 to August 1977 from Winn Hospital in Fort Stewart, Georgia that pertain to the Veteran's purported right ankle fracture.  

2.  The RO also should obtain copies of the Veteran's VA treatment records from 2004 to 2010 from the VA Medical Center in Durham North Carolina pertaining to treatment of his left hip, left knee and right ankle conditions and associate them with the record.  

3.  The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding treatment records, the RO should to the extent possible obtain an addendum opinion from the VA examiner who rendered the April 2013 opinion regarding the etiology of the Veteran's left hip, left knee, and right ankle disabilities.  If this examiner is not available another appropriate examiner should review the file and determine whether it is at least as likely as not that the Veteran during his lifetime had a left hip disability, left knee disability, or right ankle disability that had its clinical onset during service or otherwise was due to an injury or other event therein?  Any other likely cause should be identified. 

In offering these opinions, the examiner should comment on the medical records and the lay evidence contained in the claims file. 

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

5.  After completing the foregoing and undertaking any other development deemed necessary, the RO should readjudicate the claims of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the appellant a Supplemental Statement of the Case and afford her with an appropriate opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


